UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6668


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

MARSALINA MACHUCA,

                 Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:05-cr-00002-jlk-2)


Submitted:    June 24, 2010                   Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsalina    Machuca, Appellant Pro Se.    Anthony Paul Giorno,
Assistant     United  States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marsalina Machuca seeks to appeal the district court’s

order denying her motion for downward departure pursuant to 18

U.S.C. § 3582 (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     United States v. Machuca, 4:05-cr-00002-

jlk-2 (W.D. Va. Dec. 22, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2